Citation Nr: 1413271	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-40 501A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's disability severance pay recoupment is proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980, from April 1983 to August 1992, and from August 2007 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 RO determination.


FINDINGS OF FACT

1.  The Veteran accepted a Voluntary Separation Incentive annuity payment upon his discharge from active service and transfer into the reserve service in 1992.  

2.  The Veteran was medically disqualified from service in the Army Reserve in 2008.

3.  The Veteran was discharged from the Army on account of physical disability involving his back, and he received a lump sum disability severance payment in 2008.


CONCLUSION OF LAW

Recoupment of the Veteran's disability severance pay, by withholding a portion of his VA disability compensation is proper.  10 U.S.C.A. § 1212 (West 2002 & Supp. 2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, at the completion of his second period of service in 1992, the Veteran accepted an offer made under the Voluntary Early Transition Program and contracted to receive a Voluntary Separation Incentive (VSI) annuity payment of $5,547.78 for twenty-four years.  The Voluntary Early Transition Program was intended to allow the Department of Defense to reduce the number of forces in a strategic way following the end of hostilities after the first Persian Gulf War.  The amount of the annual annuity payment was calculated based upon a formula which took into account the Veteran's years of service, and is reflected on his DD214.  See 10 U.S.C.A. § 1175.

A June 1992 Army document in the Veteran's file reflects that he had been approved for a VSI payment.  It also provides that, "Soldiers who receive VSI/SSB [special separation benefits] based on service in the Armed Forces, and who subsequently qualify under 10 USC or 14 USC for retired or retainer pay shall have deducted an amount equal to the total amount of VSI/SSB pay not previously recouped.  This amount will be recouped from each payment of retired or retainer pay until the total amount deducted is equal to the total amount of VSI/SSB received."  According to the Veteran's 1992 DD214, he was to be paid a VSI payment of $5,547.78 for twenty-four years, or until 2016.  

The Veteran remained in the Army Reserves, however, and he was called back to active service in August 2007.  Unfortunately, he injured his back during this third period of service, and was discharged on account of disability, for which he received a lump sum disability severance payment of slightly more than $70,000 under the provisions of 10 U.S.C.A. § 1212.  The Army orders reflecting this determination show that it was determined his back disability had not resulted from a combat-related injury as defined in 26 USC § 104, and was not incurred in a combat zone or incurred during the performance of duty in combat-related operations as designated by the Secretary of Defense.

The Veteran applied for VA compensation benefits, and service connection has been granted for multiple disabilities, to include the back disability which prompted his separation from service.  His current combined disability rating is 40 percent.  In paying him, however, the VA is withholding a portion of his compensation benefits each month for purposes of recouping his disability severance payment of approximately $70,000, less federal taxes.  Additionally, he is no longer receiving the VSI payments from the Defense Finance Accounting Service (DFAS); it appears his last annual payment was in 2008.  That Service has provided the explanation that because he is no longer in the Army Reserve, he cannot receive any more VSI payments.  He asserts that he is not receiving the benefits which are due to him and has filed an appeal to the Board.  In particular, he believes the VSI payments being withheld by DFAS should be used by VA in accounting repayment of his disability severance pay.

Initially, the Board observes that VA, to include the Board, has no direct jurisdiction over DFAS, which is the agency responsible for administering separation benefits for the Department of Defense.  However, as DFAS's own website informs, "DFAS and the VA jointly manage the programs that pay eligible military retirees disability entitlements.  Both agencies communicate with each other to establish and maintain accounts," and "your Branch of Service, the Department of Veterans Affairs (VA) and DFAS work together to make sure you are paid accurately and on time."  www.dfas.mil (last visited March 24, 2014).  Furthermore, it is the responsibility of the VA to ensure that the Veteran is receiving the correct amount of disability compensation.  

Thus, the RO contacted DFAS and inquired as to whether any withheld amounts were due to the Veteran's receipt of disability severance pay.  DFAS indicated that it had not collected any amount of disability severance pay.  DFAS also indicated that once the Veteran accepted his disability severance pay, he was no longer a member of the Reserves and therefore no longer eligible to receive his VSI.

The statute pertaining to the voluntary separation initiative (VSI) provides that the incentive was set up to encourage voluntary appointment, enlistment, or transfer to a reserve component.  The financial incentive was to be paid to such a service member as an annuity for the period equal to twice the number of years the member had already served.  However, "if before the expiration of this period, the member is separated from a reserve component or transferred to the Retired Reserve, the period for payment of the voluntary separation incentive to the member shall terminate on the date of the separation or transfer unless-- . . . the separation or transfer is required by reason of the failure of selection for promotion or the medical disqualification of the member."  10 U.S.C.A. § 1175(a)(2).  

In applying the law to the facts of this case, the Board observes that the DFAS's interpretation of 10 U.S.C.A. § 1175, as precluding VSI payments because the Veteran is no longer in the Army Reserve, appears incorrect.  As set forth above, the law specifically provides that the VSI payment will terminate if the member separates from his reserve component unless the separation is required because of the medical disqualification of the member.  10 U.S.C.A. § 1175(a)(2) (emphasis added).  In this case, the Veteran could no longer continue in the Army Reserve precisely because he was medically disqualified in 2008.  Unfortunately, however, VA has no jurisdiction over DFAS, and the Board cannot instruct DFAS to reinstate the VSI payments.  Rather, the Board refers the Veteran to DFAS's website and the procedures for filing a formal protest.  

It does not appear from the record that DFAS is withholding VSI payments because the Veteran is now receiving VA disability compensation.  In fact, the statute provides that no deduction may be made from voluntary separation incentive payments for any disability compensation received because of an earlier period of active duty if the voluntary separation incentive is received because of discharge or release from a later period of active duty.  10 U.S.C.A. § 1175(e)(4).  [emphasis added].  The reverse would also make sense.  In other words, because the Veteran's service-connected disabilities were incurred during his third period of service, and the VA compensation associated with those disabilities is thus directly associated with his third period of service, his VA compensation benefits should not be recouped against his VSI annuity, which is based on his second period of service.  Again, the Board has no authority over DFAS, and includes this merely to explain to the Veteran what should be occurring in his case.

The Veteran was discharged from service on account of disability involving his back, and, as discussed above, he received disability severance pay of slightly more than $70,000.  The RO has determined that once a reduction is made for the federal taxes he paid, the amount to be recouped is slightly more than $53,000.  Although the Veteran has requested VA credit him for state taxes paid, the statute is unambiguous on this point, and only allows a deduction for federal taxes paid.  

The statute authorizing disability severance pay provides that, "the amount of disability severance pay received under this section shall be deducted from any compensation for the same disability to which the former member of the armed forces or his dependents become entitled under any law administered by [VA]."  [emphasis added]  However, no deduction may be made "in case of disability severance pay received by a member for a disability incurred in line of duty in a combat zone or incurred during performance of duty in combat-related operations as designated by the Secretary of Defense."  10 U.S.C.A. § 1212(d).  

Here, because the Army specifically determined that his back disability had not resulted from a combat-related injury as defined in 26 USC § 104, and was not incurred in a combat zone or incurred during the performance of duty in combat-related operations as designated by the Secretary of Defense, the provision of 10 U.S.C.A. § 1212(d) involving disabilities of combat origin does not apply to the Veteran.  Thus, under law, the amount of the Veteran's disability severance pay must be deducted from his VA compensation for the same disability which prompted his discharge from service.  10 U.S.C.A. § 1212.

As outlined above, the Veteran's current VA compensation payments are entirely predicated upon disability incurred during his third period of service.  He is not receiving any disability compensation based on any prior period of service.  The VA is slowly recouping his disability severance payment, less the amount of Federal income tax paid by the Veteran on the lump sum, by withholding approximately $230 from the Veteran's monthly compensation payment.  This gradual recoupment thus appears proper under the law.  The Veteran has not asserted that this recoupment causes a financial hardship to him and his family. 

The Veteran has requested that DFAS's withheld VSI payments be applied toward the total amount VA is withholding from his compensation.  However, DFAS's determination as to his eligibility to continue receiving VSI payments has nothing to do with recoupment of his disability severance pay; they are completely separate issues.  Again, VA has asked DFAS if they are withholding anything to recoup the disability severance pay; they indicated that they are not.  Rather, they apparently terminated payments based on the fact that the Veteran was no longer a member of the Reserves, not to apply any withheld amounts toward recoupment of his disability severance pay. 

In this case, the Board must find against the Veteran.  His VA compensation is being paid for the same disability which prompted his discharge from service, with a disability severance payment.  The law requires that this severance payment be recouped.  38 C.F.R. § 3.700(a)(3).

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, however, the issue does not arise from the receipt of a 'substantially complete application' from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 10 U.S.C.A. § 1175.  Thus, the duties do not apply to this appeal, and further discussion of compliance with such is not required.  


ORDER

Recoupment of disability severance pay by withholding a portion of the Veteran's VA disability compensation benefits is proper.

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


